UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 18, 2010 AirTran Holdings, Inc. (Exact name of registrant as specified in its charter) State of Incorporation:Nevada Commission file number: 1-15991 I.R.S. Employer Identification No: 58-2189551 9955 AirTran Boulevard, Orlando, Florida32827 (Address of principal executive offices)(Zip Code) (407)318-5600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item5.07. Submission of Matters to a Vote of Security Holders Our annual meeting of stockholders was held on May 18, 2010. We solicited proxies for the meeting pursuant to Regulation 14A under the Securities Exchange Act of 1934. Management’s nominees for election to our Board of Directors as listed in our proxy statement were elected for three-year terms; with the results of the voting as follows: Nominee For Withheld Against Broker Non-Votes J. Veronica Biggins 0 Robert L. Fornaro 0 Alexis P. Michas 0 As indicated in the table above, J. Veronica Biggins, Robert L. Fornaro, and Alexis P. Michas were elected as Class III Directors for terms expiring at the 2013 annual meeting of stockholders. The terms of the following incumbent Class II Directors continue until the annual meeting in 2011: Peter D’Aloia, Jere A. Drummond and John F. Fiedler. The terms of the following incumbent Class I Directors continue until the annual meeting in 2012: Don L. Chapman, Geoffrey T. Crowley and Lewis H Jordan. AirTranstockholders ratified the fiscal appointment of Ernst & Young LLP as the company's independent registered public accountants for fiscal 2010. Voting results on the proposal were as follows: For Against Abstain Broker Non-Votes 0 Signature(s) Pursuant to the Requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the Undersigned hereunto duly authorized. AirTran Holdings, Inc. Date: May 19, 2010 By: /s/ Arne G. Haak Arne G. Haak Senior Vice President of Finance, Treasurer and Chief Financial Officer
